01

02

03

04

05

06

07

08

09

10

1]

12

13

14

15

16

17

18

19

20

21

22

Case 2:21-mj-00082-JLW Document9 Filed 02/11/21 Page 1of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) CASE NO. MJ 21-082
) (Dist. So. Carolina 2:20-cr-778)
Plaintiff, )
)
V. ) DETENTION ORDER
)
UNSLO RASHAD THOMAS, )
)
Defendant. )
)

 

 

Offenses Charged in Indictment

 

Count 1: Conspiracy, cocaine, heroin, fentanyl and marijuana
Count 3: Fentanyl, possession with intent to distribute, and distribution
Detention Hearing:
Defendant made his initial appearance in this district on February 11, 2021.
Based upon the factual findings and statement of reasons for detention hereafter set forth, the
court finds that no condition or combination of conditions which defendant can meet will
reasonably assure the safety of other persons and the community, and the future appearances

of defendant as required.

DETENTION ORDER
PAGE -1

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-mj-00082-JLW Document9 Filed 02/11/21 Page 2 of 3

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 

(1)

(2)

(3)

(4)
(5)

Each count of the Indictment in which defendant is charged alleges a drug
offense which carries a maximum penalty in excess of ten years. There is
therefore a rebuttable presumption that defendant is to be detained, both for
flight risk and for danger to other persons and the community. Defendant and
his counsel have presented nothing to rebut that presumption.

The Pretrial Services Report, admitted as an exhibit at the detention hearing,
recommended his detention, and presented additional facts in support of that
recommendation. Defendant and his counsel offered nothing in opposition.
After his arrest today, defendant reportedly jumped out of a window, in an
apparent attempt to escape. He was taken to a hospital, but then released for
his initial court appearance.

Defendant and his counsel stipulated to the entry of a Detention Order.
Defendant, upon advice of counsel, also waived further hearings in this district,
and stipulated to his transfer to the charging district, the District of South

Carolina.

It is therefore ORDERED:

1. Defendant shall be detained pending trial and committed to the custody of the

Attorney General for confinement in a correction facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody

DETENTION ORDER

PAGE -2

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-mj-00082-JLW Document9 Filed 02/11/21 Page 3 of 3

pending appeal;

2. Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

3. On order of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility in which defendant is confined shall deliver
the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel
for the defendant, to the United States Marshal, and to the United States Pretrial
Services Officer.

DATED this 11th day of February, 2021.

alba

bn L. Weinbef; 2
United States Magistrate Judge

DETENTION ORDER
PAGE -3

 
